Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Thus, the limitation of claim 1 of means for engaging in a latching manner behind an edge of an opening
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a second device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Such structure is a pin member comprising an external surface configured to push the hooks of the first device outwardly. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of an informality: the word “in” should be inserted before “claim 3” in the preamble.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites an edge of a hole in line 5. It is unclear if this is referring to the edge of the opening first recited in lines 3-4.
Claim 2 recites the first latching device, the second engaging position, and the latching engagement. There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites an edge of a hole. It is unclear if this is referring to the edge of the opening and/or the edge of the hole first introduced in claim 1.
Claim 4 recites the diameter. There is insufficient antecedent basis for this limitation.
Claim 5 recites a hole. It is unclear if this is referring to the hole introduced in claim 1.
Claim 6 recites a device. It is unclear if this is referring to the device introduced in claim 5.
Claim 10 recites the spreading hook head (8) outwardly widens the spreading hook shank (17), which is in each case formed as a cylinder segment, and has a cylindrical planar outer wall with a radially outwardly protruding hook wall. It is unclear whether the phrase “which is” is referring to the spreading hook head or the spreading hook shank. It is further unclear whether “and has a cylindrical planar outer wall …” is a continuation of the “which is” limitation, or a separate limitation that refers back to the spreading hook head.
Claim 12 recites a fin (35) and a device (35) in lines 5-6. It is unclear if these elements are referring to the same element. Further it is unclear if the device is referring to the device first introduced in claim 5.
Claim 12 also recites a device in the last line. It is unclear if this is referring to the previously introduced device.
Claim 13 recites the webs and the clearances. There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the preassembled state. There is insufficient antecedent basis for this limitation.
the outside diameter, the inside diameter, the inner circumferential surface, and the spreading hook shank. There is insufficient antecedent basis for these limitations in the claim.
Claim 7-9, 11, and 14 are rejected for depending from at least one of the above claims.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/112940 (“Beck”).
Regarding claim 1, Beck discloses an assembly plug for closing openings (figs. 3-6, para. [0034]), comprising: a first device (10), which has means (22) for engaging in a latching manner behind an edge of an opening (34) and there is also a second device (12), with which the means (22) for engaging in a latching manner behind an edge of a hole can be actuated radially outward into a latching position (figs. 3-6, para. [0037]), wherein the second device is axially displaceable in the first device and the actuation can be carried out by the axial displacement (figs. 4-6, para. [0037]).
Regarding claim 3, Beck further discloses the first device is a spreading element and the second device is an actuating element (figs. 3-6, para. [0037]), wherein the spreading element has a plurality of spreading hooks (22), which have in each case an outwardly protruding wall (fig. 5, i.e. the bottom of the hooks 22, which extend outward from the rest of the spreading element), with which an edge of a hole can be engaged from behind (fig. 6, para. [0037], wherein the hooks 22 allow the spreading element 10 to engage a bottom of a hole edge).
Regarding claim 4, Beck further discloses the spreading hooks have obliquely inwardly extending control surfaces, which reduce the diameter of the spreading element (fig. 3, wherein the hooks 22 having a tapered inner surface that reduces the diameter of the hooks), wherein the actuating element  is larger than the diameter and is formed in such a way as to displace the spreading hooks radially outward during actuation by way of the control surfaces (figs. 5-6, para. [0037]).
Regarding claim 5, Beck further discloses a sealing element (28) is arranged on the spreading element, on the outside in the direction of the spreading hooks (figs. 4 & 6, paras. [0035]-[0037]), and has a device for elastic abutment on a material bounding a hole to be closed or an opening to be closed (fig. 4, wherein a top portion of the sealing element 28 contacts the material 32, and, fig. 6, wherein a bottom portion of the sealing element is configured to contact the material 32; para. [0037]).
Claim 6 recites the sealing element also has a device for elastic abutment between the actuating element and the spreading element. Beck discloses the sealing element 28 also comprising a middle portion that abuts the spreading element 10 and the rim 14 of the actuating element (fig. 6, para. [0037]).
Claim 8 recites the spreading hooks (16) have a radially inwardly protruding step, which is formed interacting with a step (14) of the actuating element (2), engaging behind in a latching manner. As illustrated in fig. 6 of Beck, an inward step on the hooks 22 interact with a step on the actuating element 12, forming portion of groove 18, in order to hold the two together (figs. 4 & 6, paras. [0034] & [0037]).
Claim 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2009/0028659 (“Shibuya”).
Regarding claim 1, Shibuya discloses an assembly plug for closing openings (fig. 11, paras. [0002] & [0030]), comprising: a first device (3), which has means (30) for engaging in a latching manner behind an edge of an opening (fig. 11, para. [0030]) and there is also a second device (2), with which the means (30) for engaging in a latching manner behind an edge of a hole can be actuated radially outward into a latching position (figs. 10-11, paras. [0026]-[0030]), wherein the second device is axially displaceable in the first device and the actuation can be carried out by the axial displacement (figs. 10-11, paras. [0026]-[0030]).
Regarding claim 2, Shibuya further discloses between the first device and the second device, there are a pre- engaging position (fig. 10, para. [0029]) and a final-engaging position (fig. 11, para. [0030]), wherein in the pre-engaging position the second device for actuating the first latching device is captively pre-mounted and in the second engaging position the second device latches the latching engagement behind the edge of the hole by the first device in an interlocking manner (figs. 10-11, paras. [0029]-[0030]).
Regarding claim 3, Shibuya further discloses the first device is a spreading element and the second device is an actuating element (figs. 10-11, paras. [0024]-[0025]), wherein the spreading element has a plurality of spreading hooks (30), which have in each case an outwardly protruding wall (portions 33 & 34, which extend axially outward with respect to portion 31), with which an edge of a hole can be engaged from behind (fig. 11, para. [0030]).
Regarding claim 7, Shibuya further discloses on the spreading element are radially inwardly protruding latching lugs (27), which during insertion of the actuating element into the spreading element are formed engaging behind a radial wall of a bead (15) on the actuating element, so that the latching lugs (27) captively retain the actuating element (fig. 10, paras. [0025] & [0029]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya as applied to claim 3 above, and further in view of USPGPub No. 2016/0138629 (“Flynn”).
Regarding claim 9, Shibuya further teaches the spreading element comprises a base ring (19), wherein the spreading hook elements (30) are arranged in a corresponding manner axially on the base ring, axially to one side (figs. 8-10), wherein the spreading hook elements have a spreading hook shank (31) and a spread hook head (33/34), wherein the spreading hook shank, the spreading hook head and the base ring are formed in one piece (figs. 8-9, para. [0025]).
Shibuya fails to explicitly teach the base ring being a flat disk ring. However, this would have been obvious in view of Flynn.
Flynn is also directed to a system comprising a spreading member 12 and an actuating member 14 (fig. 1, para. [0023]). Similarly to Shibuya, the actuating member 14 of Flynn is configured to be in a pre-engaging position (fig. 3) and a final engagement position (fig. 4) (paras. [0031] & [0032]). The spreading member 12 comprises a flat disc-shaped base ring 20 that spreading legs 22 extend from (figs. 1 & 3, paras. [0024] & [0026]).
In this case, both Shibuya and Flynn teach a system comprising an actuating member configured to spread legs of a spreading member in order to attach the system within a hole of a work piece. Flynn teaches that the base ring of the spreading member can have numerous shapes including a flat disc ring. Since the spreading member of Shibuya also comprises a base ring with spreading legs extending therefrom, it would be predictable and obvious to modify the shape of the base ring to be a flat disc shape.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. as applied to claim 9 above, and further in view of Beck.
Regarding claim 10, Shibuya et al. further teaches the spreading hook shank is in each case formed as a cylinder segment (figs. 8 & 9, wherein the shanks 31 are cylinder segments), and has a cylindrical planar outer wall (figs. 8 & 9, wherein the shanks have cylindrical outer walls that are planar in cross-section).
Shibuya fails to explicitly teach the spreading hook head outwardly widens the spreading hook shank via with a radially outwardly protruding hook wall. However, this would have been obvious in view of Beck.
Similarly to Shibuya, Beck is directed to a device for being inserted into the hole(s) of workpiece(s) that comprise a spreading component and an actuating component (figs. 3-7, para. [0037]). Beck teaches the spreading component to comprise an outwardly extending portion that allows the spreading hooks 22 to deform inwardly as the spreading element is inserted into the hole and to spring back to the original position behind the hole to retain the spreading component within the hole (figs. 3-4, para. [0037]).
In this case, both Shibuya and Beck teach a device for being inserted into the hole(s) of workpiece(s) that comprise a spreading component and an actuating component wherein the actuating component deforms the spreading hooks outwardly. Beck teaches that it is predictable to initially secure the spreading component and the workpiece by providing a radially outward portion on the spreading hook head that deforms the spreading hooks inwardly when the spreading component is inserted into the hole. Thus, in order to initially secure the spreading component in the hole of a workpiece, it would be obvious to provide a radially outward portion on the spreading hook heads that is configured to be deformed inwardly by the edge of a hole.
Given the above modification, the outwardly extending portion is interpreted as a radially outwardly protruding hook wall which will widen the spreading hook heads.
Claim 10 also recites one or two control walls (21) extend from each hook wall (20) to the upper free end (22) of the spreading hook (16), which is formed on the spreading hook head (18), wherein the control wall (21) finishes laterally with a side wall (23) of the spreading hook. As illustrated in annotated fig. 2 of Beck, below, the surface between the hook wall and the free end of the spreading hooks is interpreted as the control wall.

    PNG
    media_image1.png
    441
    577
    media_image1.png
    Greyscale

As further illustrated above, and in figs. 6 & 9 of Shibuya, all the surfaces of the spreading hooks extend to sidewalls.
Claim 11 recites radially inward on each spreading hook head there protrudes inward an engaging wall, which, at a distance from the free end, widens the spreading hook head radially inward with a step, wherein from a radially inwardly facing inner edge of the wall there runs along or in the direction of the region of attachment of the spreading hook shank on the base ring a curved control surface, which finishes laterally with the side wall. As illustrated in annotated fig. 9 of Shibuya, below, the spreading hook heads having an inward engaging wall that widens the spreading hook heads via a step from the free end of the heads.

    PNG
    media_image2.png
    475
    573
    media_image2.png
    Greyscale

As further illustrated above, a curved surface that will control the deformation of the engaging wall runs in the direction or region of the spreading hook shank. As further illustrated above, all the surfaces of the spreading hooks finish laterally at sidewalls of the spreading hooks.
Claims 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya as applied to claim 3 above, and further in view of USPGPub No. 2014/0050548 (“Loewe”).
Regarding claim 5, Shibuya fails to explicitly teach a sealing element is arranged on the spreading element, on the outside in the direction of the spreading hooks, and has a device for elastic abutment on a material bounding a hole to be closed or an opening to be closed. However, this would have been obvious in view of Loewe.
Loewe is also directed to a system comprising a spreading member 12 and an actuating member 16 (fig. 1, paras. [0024] & [0025]). Similarly to Shibuya, the spreading member 12 
In this case, both Shibuya and Loewe teach a system comprising an actuating member configured to spread legs of a spreading member in order to attach the system within a hole of a work piece. Loewe teaches that it is known and predictable to attach a sealing member to the base ring of the spreading member via the protrusion and opening structure detailed above, wherein the sealing ring as two obliquely extending sealing lips configured to sealingly engage the work piece and the flange of the actuating member, respectively. Thus, it would be obvious to modify Shibuya such that a sealing member having two obliquely extending sealing lips is attached to the base ring of the spreading member by a plurality of protrusions of the sealing member engaging a plurality of openings in the base ring.
Regarding claim 12, as illustrated in figs. 1 & 5a of Loewe, Shibuya et al. further teach the sealing element has a ring-like main body, from which a fin (element 72 of Loewe) extends obliquely outward along an outer peripheral edge as a device for elastic abutment, wherein under the edge the ring-like main body has a step-like clearance (i.e. the middle portion of the sealing element of Loewe that comprises the protrusions 34), wherein, on an annular surface lying axially opposite the fin, a peripheral sealing lip (element 74 of Loewe) running obliquely outward, counter to the direction of extent of the fin, is arranged as a device for elastic abutment (figs. 1 & 5a of Loewe, wherein sealing lip 74 extends obliquely in a axially direction  opposite sealing lip 72).
Regarding claim 13, Shibuya et al. teach a plurality of protrusions on the sealing element engage a plurality of apertures on the spreading element, thus, Shibuya et al. fail to explicitly teach apertures extend from the step through the ring-like main body to a radially inner surface, wherein the form of the elastic sealing element is adapted to the spreading element such that the webs reach through the clearances and in the region of the clearances  the ring-like main body is formed continuously from the inner wall to the step. However, mere reversal of parts is obvious. See MPEP 2144.04(VI)(A). Thus, merely reversing the apertures and protrusions such that the sealing element comprises the plurality of apertures and the spreading element comprise the plurality of protrusions is an obvious modification. In addition, the modification would not change the operation of Shibuya et al. or produce a new or unexpected result because the sealing member would attach to the spreading element in the same way (i.e. by protrusions being inserted into apertures).
Given the above reversal of the apertures and protrusions, the structure of Shibuya reads on claim 13. Specifically, the sealing element comprises a plurality of apertures extending from the step to a radially inner surface such that protrusions/webs of the spreading element engage in the apertures.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya as applied to claim 7 above, and further in view of USPGPub No. 2012/0174354 (“Sato”).
Regarding claim 15, Shibuya further discloses in the preassembled state the actuating element is arranged as pushed axially into the spreading element, wherein the latching lugs reach into the space between a ring (fig. 2, i.e. the ring that forms shoulder 17) and the bead (15) (fig. 10, paras. [0025] & [0029]), wherein the outside diameter of the bead and of the ring are dimensioned such that they correspond to the inside diameter of the base ring (19) or are slightly smaller (figs. 10 & 11, wherein the shaft 9, bead 15, and the ring have substantially the same diameter as the opening 26 of the ring 19), wherein the actuating element is thereby retained captively on the spreading element by the latching lugs (fig. 10, paras. [0025] & [0029]).
Claim 15 also recites the latching lugs protrude from the base ring inward from the inner circumferential surface and radially further inward as an inner surface of the spreading hook shank, wherein the latching lugs extend obliquely radially inward and axially in the direction of the spreading hooks. As illustrated in figs. 8-10 of Shibuya, the latching lugs 27 extend radially inward and axially towards the spreading hooks 30 from a lower circular surface of the base ring 19. The lugs are also radially inward with respect to the shank 31 of the spreading hooks 30 (fig. 9).
the latching lugs extend from a lower planar circular surface of the base ring. However, this would have been obvious in view of Sato.
Sato is also directed to a system comprising a spreading member 40 and an actuating member 50, wherein the spreading member comprising a plurality of spreading legs 42 and latching lugs 46 (fig. 1, paras. [0051]-[0053], [0078]-[0079] & [0093]-[0095]). The legs 42 and lugs 46 both extend from a planar lower surface of the flange 41 (figs. 1, 5, 8 & 10).
In this case, both Shibuya and Sato teach a system comprising an actuating member configured to engage spreading legs and latching lugs of a spreading member in order to attach the system within a hole of a work piece. Sato teaches that it is known and predictable for the spreading legs and latching lugs to extend from a bottom planar surface of the flange. Thus, it would be obvious to modify Shibuya such that the legs and lugs extend from a bottom planar surface of the flange/base ring.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beck as applied to claim 5 above, and further in view of USPGPub No. 2015/0322985 (“Scroggie”).
Regarding claim 14, Beck further discloses the permanently elastic sealing element and the spreading element are formed in one piece with one another (paras. [0035] & [0036]), but with different material properties, wherein the actuating element and the spreading element are formed from a relatively hard synthetic material (para. [0036], wherein one of skill in the art would reasonably infer that the injection molded plastic is a synthetic material) and.
Beck fails to explicitly teach the sealing element is formed from compliant permanently elastic synthetic material. However, this would have been obvious in view of Scroggie.
Similarly to Beck, Scroggie teaches a relatively hard fastener/plug member having a relatively soft seal 50 connected thereto (figs. 1 & 3, para. [0024]). Scroggie teaches the seal can be formed from compliant, synthetic and permanently elastic materials (para. [0024]).
In this case, both Beck and Scroggie teach fastener/plug members with seals thereon. Scroggie teaches that it is predictable for a moldable seal to be a variety of different materials including compliant, synthetic and permanently elastic materials. Thus, it would be obvious to modify the seal of Beck to be a thermoplastic elastomer that is compliant, synthetic and permanently elastic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”